Citation Nr: 1044674	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-10 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUE

Entitlement to a higher (compensable) initial rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty to 
include the period from January 1951 to January 1957.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated June 2008, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for bilateral 
hearing loss, and assigned an initial noncompensable (zero 
percent) rating.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire initial rating period, audiometric testing has 
revealed, at worst, average puretone threshold of 55 and 96 
percent speech recognition in the right ear, and, at worst, 
average puretone threshold of 55 and 100 percent speech 
recognition in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have been not been met for any period of initial rating appeal.  
38 U.S.C.A. § 1155 (2010); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010). 

Concerning the appeal for a higher (compensable) initial rating 
for bilateral hearing loss, because it is an appeal that arises 
from the Veteran's disagreement with the initial evaluation 
following the grant of service connection for bilateral hearing 
loss, no additional notice is required.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) and the 
United States Court of Appeals for Veterans Claims (Court) have 
held that, once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 
(2007).  

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claims.  
38 U.S.C.A. § 5103A.  VA has obtained VA treatment records and 
other treatment records identified by the Veteran.  VA provided 
the Veteran with compensation examinations in May 2008 and July 
2010.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Hearing Loss Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2010).  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2010).  In every instance 
where the schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned when the 
requirements for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  It is the defined and consistently applied policy 
of VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  In view of the 
number of atypical instances it is not expected, especially with 
the more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21 (2010).  
  
The Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the evaluation 
of the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2010).  

The Veteran has challenged the initial disability rating assigned 
to his service-connected bilateral hearing loss by seeking 
appellate review.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be assigned 
for separate periods of time based on the facts found, a practice 
known as "staged" rating.  Fenderson, 12 Vet. App. at 126.

The Rating Schedule provides a table (Table VI) to determine a 
Roman numeral designation (I through XI) for hearing impairment, 
based on puretone thresholds and controlled speech discrimination 
(Maryland CNC) testing.  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  This average is used in all cases to determine 
the Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment 
are derived by the mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

Where there is an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86 (2010), the rating may be based 
solely on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in each of 
the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or greater, or when the puretone threshold at 1000 Hertz 
is 30 decibels or less and the threshold at 2000 Hertz is 70 
decibels or more.  38 C.F.R. § 4.86(a), (b).



Bilateral Hearing Loss Initial Rating Analysis

After a review of all the evidence in this Veteran's case, the 
Board finds that a preponderance of the evidence is against the 
Veteran's appeal for an initial compensable disability rating for 
any period.  For the initial rating period, audiometric testing 
has revealed, at worst, average puretone threshold of 55 and 96 
percent speech recognition in the right ear, and, at worst, 
average puretone threshold of 55 and 100 percent speech 
recognition in the left ear.  For the initial rating entire 
period during the pendency of the appeal, the service-connected 
hearing was at worst Level I hearing acuity in the right ear and 
Level 1 hearing acuity in the left ear, which results in a 
noncompensable (0 percent) disability rating under Table VII.  
See 38 C.F.R. § 4.85.

The evidence includes a May 2008 VA audiological examination 
report, which reflects puretone thresholds at the test 
frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear 
were 35, 45, 60, and 70 decibels, respectively, with an average 
puretone threshold of 53 decibels.  The speech recognition score 
for the right ear was 96 percent.  Puretone thresholds at the 
test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left 
ear were 35, 45, 60, and 65 decibels, respectively, with an 
average puretone threshold of 51 decibels.  The speech 
recognition score for the left ear was 100 percent.  The examiner 
indicated the Veteran had difficulty understanding speech.  

Using Table VI, applying the results from the May 2008 VA 
audiology examination, the hearing impairment is Level I in the 
right ear and Level I in the left ear.  This results in a 
noncompensable (0 percent) disability evaluation under Table VII.  
See 38 C.F.R. § 4.85.

In June 2010, on VA audiological examination, puretone thresholds 
at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in 
the right ear were 40, 45, 60, and 70 decibels, respectively, 
with an average puretone threshold of 55 decibels.  The speech 
recognition score for the right ear was 100 percent.  Puretone 
thresholds at the test frequencies of 1000, 2000, 3000, and 4000 
Hertz in the left ear were 40, 50, 60, and 70 decibels, 
respectively, with an average puretone threshold of 55 decibels.  
The speech recognition score for the left ear was 100 percent.  
The examiner noted that the Veteran's reported situation of 
greatest difficulty was difficulty with communicating.  

Using Table VI, applying the results from the June 2010 VA 
audiology examination, the hearing impairment is Level I in the 
right ear and Level I in the left ear.  This results in a 
noncompensable (0 percent) disability evaluation under Table VII.  
See 38 C.F.R. § 4.85.

The VA audiology examination reports of record show that for the 
entire period of initial rating claim the Veteran has, at worst, 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  The Veteran's level of hearing loss 
disability, as reflected by audiometric test scores and speech 
recognition test scores, does not establish entitlement to a 
higher (compensable) rating for bilateral hearing loss.  The 
rating of hearing loss disability involves the mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometric results.  See Lendenmann, 3 Vet. 
App. at 345.  

For these reasons, the Board finds that the claim for a higher 
(compensable) initial rating for bilateral hearing loss must be 
denied.  The Board has considered the doctrine of affording the 
Veteran the benefit of the doubt; however, as the preponderance 
of the evidence is against a higher (compensable) initial rating 
for the entire initial rating period on appeal, the record does 
not demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration of Hearing Loss

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  In this regard, the May 2008 VA 
examiner specifically addressed the functional effects caused by 
the Veteran's bilateral hearing loss disability, by noting that 
the Veteran's situation of greatest difficulty was understanding 
speech.  The June 2010 VA examiner specifically addressed the 
functional effects caused by the Veteran's bilateral hearing loss 
disability, by noting that the Veteran's situation of greatest 
difficulty was communicating.

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 38 
C.F.R. § 3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  Specifically, the Court noted 
that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. 
§ 3.321(b) does not rely exclusively on objective test results to 
determine whether a referral for an extra[-]schedular rating is 
warranted.  The Secretary's policy [requiring VA audiologists to 
describe the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Martinak, 21 Vet. App. at 455.  Additionally, the Veteran has not 
submitted any statements to the effect that his bilateral hearing 
loss has caused any effect on his occupational functioning or 
daily activities aside from the comments made to the VA 
examiners.  Therefore, the Board finds that the functional 
effects of his hearing loss disability are adequately addressed 
by the record and are sufficient for the Board to consider 
whether referral for an extra-schedular rating is warranted under 
38 C.F.R. 
§ 3.321(b).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Only if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, so is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008). 

In this Veteran's case, the Board recognizes and has considered 
the complaints of difficulty with communicating, which is 
associated with the service-connected hearing loss.  The 
schedular rating criteria specifically provides for ratings based 
on all levels of hearing loss, including exceptional hearing 
patterns which are not demonstrated in this case, and as measured 
by both audiological testing and speech recognition testing.  

Speech recognition testing is a schedular rating criterion that 
recognizes such an inability to understand certain words in 
conversation.  For these reasons, the Board finds that the 
schedular rating criteria in this case are adequate to rate the 
Veteran's bilateral hearing loss.  In the absence of evidence 
that the schedular rating criteria is inadequate to rate the 
Veteran's disability, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher (compensable) initial disability rating for bilateral 
hearing loss is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


